Exhibit 10.1

AMENDMENT TO THE EMPLOYMENT AGREEMENT

AMENDMENT made as of December 15, 2011 to the Employment Agreement dated as of
January         , 2011 between Morton’s Restaurant Group, Inc. (the “Company”)
and                      (the “Executive”) (each a “Party,” and collectively,
the “Parties”).

WHEREAS, the Parties desire to amend the Employment Agreement as set forth
herein;

NOW, THEREFORE, effective as of the date hereof:

1. Section 5.2 shall be amended and the following provision shall be added as
follows:

(e) notwithstanding Section 4.2 of this Agreement, the Bonus earned but unpaid
as of the termination date for any previously completed fiscal year of the
Company (based on the achievement of the performance targets established by the
Board and the Company’s Compensation Committee with respect to such previously
completed fiscal year; provided that, for fiscal year 2011, such Bonus shall be
calculated as follows: (i) if the Company achieved Consolidated EBITDA of
$29,081,250, including the Company’s bonus accrual of $1,378,869, or higher,
100% of the Bonus shall be paid, (ii) if the Company achieved Consolidated
EBITDA of between $29,081,250 and $27,702,381 (the “Minimum Consolidated EBITDA
Target”), including the Company’s bonus accrual of $1,378,869, then the bonus
accrual of the Company and the bonus payout to all eligible employees of the
Company shall be reduced so that the Consolidated EBITDA equals $29,081,250
(e.g., if Consolidated EBITDA is $28,081,250, including the Company’s bonus
accrual of $1,378,869, then the Company’s bonus accrual and the bonus payout
shall be reduced by $1 million and the remaining $378,869 of the Company’s bonus
accrual shall be distributed pro rata to the Company’s eligible employees) and
(iii) if Consolidated EBITDA is less than the Minimum Consolidated EBITDA
Target, then no Bonus shall be payable for fiscal year 2011. “Consolidated
EBITDA” shall be calculated in a manner consistent with the manner in which
Consolidated EBITDA has been calculated and presented by the Company management
to the Company’s Board of Directors in prior fiscal years for purposes of
determining bonus entitlement and incorporating the same methodology for
including or excluding adjustments as is consistent with prior fiscal years. The
payment of such Bonus under this Section 5.2(e) shall be payable to the
Executive within thirty (30) days following the Company’s receipt of the
Company’s audited financial statements for such fiscal year, but in no event
earlier than sixty (60) days following the Executive’s termination of employment
and no later than June 30 of the fiscal year following the fiscal year in which
the Bonus was earned.

2. Except as set forth in this Amendment, all of the other provisions of the
Employment Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.



--------------------------------------------------------------------------------

MORTON’S RESTAURANT GROUP, INC. By:  

 

  Name:   Title: EXECUTIVE By:  

 

  Name:   Title:

Signature Page